Order of fact-finding and disposition (one paper), Family Court, New York County (Rhoda J. Cohen, J.), entered on or about November 13, 2008, to the extent it determined that respondent father neglected the subject child, unanimously affirmed, without costs, and the appeal from the dispositional part of the order, which directed that the child be released to the mother’s custody with nine-month supervision and that respondent be placed under supervision of the Commissioner of *626Social Services until August 12, 2009, unanimously dismissed, without costs, as moot. Appeal from order, same court and Judge, entered on or about June 3, 2008, which denied respondent’s motion for recusal, unanimously dismissed, without costs, as taken from a nonappealable paper.
Respondent’s challenge to the dispositional part of the order has been rendered moot by the expiration of the terms of the order (see Matter of Taisha R., 14 AD3d 410 [2005]). The denial of his motion for recusal is not appealable as of right (see Family Ct Act § 1112).
The finding that respondent neglected the child was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f| [i]; § 1046 [b] [i]), including a social work expert’s testimony based on independent observations of the child, the child’s statements to the expert corroborating her prior, consistent, independently recalled out-of-court statements (see Family Ct Act § 1046 [a] [vi]), and the child’s statements to an agency caseworker and a family friend (see Matter of Nicole V., 71 NY2d 112, 124 [1987]; Matter of Pearl M., 44 AD3d 348, 349 [2007]; Matter of R./B. Children, 256 AD2d 96 [1998]; Matter of Najam M., 232 AD2d 281, 282 [1996]).
We have considered the respondent father’s remaining arguments and find them without merit. Concur—Mazzarelli, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.